COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                  ORDER REINSTATING APPEALS

Appellate case name:      Dante Smith v. The State of Texas

Appellate case numbers: 01-21-00115-CR; 01-21-00116-CR

Trial court case numbers: 1644838; 1644839

Trial court:              184th District Court of Harris County

        These cases were abated and remanded to the trial court to seal certain exhibits. See TEX.
CODE CRIM PROC. art. 38.45(b) (requiring trial court to place evidence depicting child pornography
under seal on conclusion of criminal hearing or proceeding). A supplemental clerk’s record has
been filed containing an order by the trial court sealing the applicable exhibits. Accordingly, the
appeals are reinstated. Because appellant’s brief has been filed, the State’s brief is due within 30
days of this order.
       It is so ORDERED.

Judge’s signature: ____/s/ Sarah B. Landau_________
                                Acting individually


Date: ___October 19, 2021____